DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method for role switching between a first sink device and a second sink device, comprising: obtaining, by the second sink device, a clock (CLK) signal of the first sink device, wherein the first sink device is serving a role of a master device, and the second sink device is serving a role of a slave device, obtaining, by the second sink device, a Bluetooth slot boundary signal of the first sink device, receiving, by the second sink device, a link manager protocol (LMP) role change request from the first sink device, sending, by the second sink device, an LMP role change acceptance command to the first sink device, and switching the roles of the first and second sink devices in less than two polling intervals (2*Tpoll) from the LMP role change request, wherein switching the roles of the first and second sink devices includes swapping media access control (MAC) addresses in link keys associated 
2.	Regarding claim 9 – A second wireless node in wireless communication with a first wireless node, wherein the first wireless node is serving a role of a master node, and the second wireless node is serving a role of a slave node, comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the second wireless node to: obtain a clock (CLK) signal of the first wireless node, obtain a Bluetooth slot boundary signal of the first wireless node, receive a link manager protocol (LMP) role change request from the first wireless node, send an LMP role change acceptance command to the first wireless node, and switch to the role of the master device in less than two polling intervals (2*Tpoll) from the LMP role change request, wherein the switch to the role of the master device includes a change of a media access control (MAC) address in a link key.
3.	Regarding claim 15 – A non-transitory computer-readable medium comprising processor-executable program code configured to cause a processor of a second sink device, in wireless communication with a first sink device, to: obtain a clock (CLK) signal of the first sink device, wherein the first sink device is serving a role of a master device, and the second sink device is serving a role of a slave device, obtain a Bluetooth slot boundary signal of the first sink device, receive a link manager protocol (LMP) role change request from the first sink device, send an LMP role change acceptance command to the first sink device, and switch to the role of the master device in less than two polling intervals (2*Tpoll) from the LMP role change request, 
4.	Regarding claim 21 – A method for role switching between a first sink device and a second sink device, comprising: obtaining, by the second sink device, a clock (CLK) signal of the first sink device, wherein the first sink device is serving a role of a master device, and the second sink device is serving a role of a slave device, obtaining, by the second sink device, a Bluetooth slot boundary signal of the first sink device, receiving, by the second sink device, a link manager protocol (LMP) role change request from the first sink device, wherein the LMP role change request is based on determining that radio channel conditions between the first sink device and a source device are less favorable than radio channel conditions between the second sink device and the source device, sending, by the second sink device, an LMP role change acceptance command to the first sink device, and switching the roles of the first and second sink devices in less than two polling intervals (2*Tpoll) from the LMP role change request, wherein the first sink device begins serving the role of the slave device, and the second sink device begins serving the role of the master device.
5.	Regarding claim 22 – A method for role switching between a first sink device and a second sink device, comprising: obtaining, by the second sink device, a clock (CLK) signal of the first sink device, wherein the first sink device is serving a role of a master device, and the second sink device is serving a role of a slave device, obtaining, by the second sink device, a Bluetooth slot boundary signal of the first sink device, receiving, by the second sink device, a link manager protocol (LMP) role change request from the first sink device, wherein the LMP role change request is based on determining that a remaining battery charge at the first sink 
6.	Regarding claim 23 – A second wireless node in wireless communication with a first wireless node, wherein the first wireless node is serving a role of a master node, and the second wireless node is serving a role of a slave node, comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the second wireless node to: obtain a clock (CLK) signal of the first wireless node; obtain a Bluetooth slot boundary signal of the first wireless node; receive a link manager protocol (LMP) role change request from the first wireless node, wherein the LMP role change request is based on radio channel conditions between the first wireless node and a source device being less favorable than radio channel conditions between the second wireless node and the source device, send an LMP role change acceptance command to the first wireless node; and switch to the role of the master device in less than two polling intervals (2*Tpoll) from the LMP role change request.
7.	Regarding claim 24 - A second wireless node in wireless communication with a first wireless node, wherein the first wireless node is serving a role of a master node, and the second wireless node is serving a role of a slave node, comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the second wireless node to: obtain a clock (CLK) signal of 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-7, and 9-24 are allowable over the prior art of record.

Conclusion

Claims 1-7, and 9-24 being allowable, Prosecution On The Merits Is Closed in this application.


1.	Palin et al. (US 2005/0059345 A1) discloses method and system for establishing a wireless communication link.
2.	Basalamah et al. (US 2016/0080892 A1) discloses tracking and communicating with short-range communication devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building

500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
6 January 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465